DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-12 in the reply filed on 2/22/2022 is acknowledged.
Claim Objections
Claim 5 objected to because of the following informalities:  the claim appears to have a typographical error " 2 x 1020 to 2 x 1021". For the purpose of examination, the examiner will interpret the above limitation as "2 x 1020 to 2 x 1021 cm-3 " .  Appropriate correction is required.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 7, 21 and 25-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leobandung et al. US 2019/0097060.

    PNG
    media_image1.png
    1217
    1066
    media_image1.png
    Greyscale

Re claim 1,  Leobandung teaches a flash memory cell (fig2K) located on a substrate (101 and 102, fig2K, [13]) comprising: 
a floating gate electrode (106d, fig2K, [16]); 
a tunnel dielectric layer (106e, fig2K, [16]) located between the substrate (101, fig2K, [14]) and the floating gate electrode (106d, fig2K, [16]); 
a control gate dielectric layer (106c, fig2K, [16]) on the floating gate electrode (106d, fig2K, [16]); 
a smaller length control gate electrode (106b, fig2K, [16]) on the control gate dielectric layer (106c, fig2K, [16]), 
wherein a length of the smaller length control gate electrode (106b, fig2K, [16]) along a major axis (225b, fig2L, [23]) of the smaller length control gate electrode is less than a length of the floating gate electrode (106d, fig2K, [16]) along a major axis of the floating gate electrode (225b, fig2L, [23]); and 
a fourth electrical contact (113, fig2K, [23]) contacting the control gate dielectric layer (106c, fig2K, [16]) and including an outermost sidewall (sidewall of 113 facing 114 away from 106b, fig2K, [23]) located opposite the control gate electrode (106b, fig2K, [16]) and over the floating gate electrode (106d, fig2K, [16]).
Re claim 2, Leobandung teaches the flash memory cell of claim 1, further comprising: 
a first electrical contact (110, fig2K, [24]) electrically connected to one of the source region or the drain region (space around 108 and part of 105 directly under 108, fig2K, [15, 21]) in the substrate; 
a second electrical contact (111, fig2K, [24]) electrically connected to the other of the source (space around 109 and part of 105 directly under 109, fig2K, [15, 21]]) or drain region; 
a third electrical contact (112, fig2K, [23]) electrically connected to the smaller length control gate electrode (106b, fig2K, [16]).
Re claim 4, Leobandung teaches the flash memory cell of claim 2, wherein the source region comprises an active extension region (108, fig2K, [21]) and a deep active region (part of 105 directly under 108, fig2K, [19, 21]) and the drain region comprises an active extension region (109, fig2K, [21]) and a deep active region (part of 105 directly under 109, fig2K, [19, 21]).
Re claim 7, Leobandung teaches the flash memory cell of claim 1, further comprising: a first sidewall spacer (107 adjacent to 112 on side surface of 106a-e, fig2K) located over sidewalls of the tunnel dielectric layer (106e, fig2K, [16]), the floating gate electrode (106d, fig2K, [16]) and the control gate dielectric layer (106c, fig2K, [16]); a second sidewall spacer (107 adjacent to 113 on side surface of 106a-b, fig2K) located over sidewalls of the smaller length control gate electrode (106b, fig2K, [16]); and a third sidewall spacer (107 between 108 and 109 in along line 225a, fig2K and 2L) located over sidewalls of the tunnel dielectric layer (106e, fig2K, [16]), the floating gate electrode (106d, fig2K, [16]), the control gate dielectric layer (106c, fig2K, [16]) and the smaller length control gate electrode (106b, fig2K, [16]).
Re claim 21, Leobandung teaches a memory cell (fig2K), comprising: 
a floating gate electrode (106d, fig2K, [16]); 
a control gate dielectric layer (106c, fig2K, [16]) on the floating gate electrode (106d, fig2K, [16]) and having a first length (106c along 225b, fig2K and 2L); 
a control gate (106b, fig2K, [16]) on the control gate dielectric layer (106c, fig2K, [16]) and having a second length (106b along 225b, fig2K and 2L) less than the first length (106c along 225b, fig2K and 2L); and 
a first contact (113, fig2K, [23]) contacting the control gate dielectric layer (106c, fig2K, [16]) and including an outermost sidewall (sidewall of 113 facing 114 away from 106b, fig2K, [23]) located opposite the control gate (106b, fig2K, [16]) and over the floating gate electrode (106d, fig2K, [16]).
Re claim 25, Leobandung teaches the memory cell of claim 21, wherein the control gate comprises: a first sidewall (side wall of 106b adjacent to 112, fig2K, [16]) substantially aligned with a first sidewall of the control gate dielectric layer (left side of 106c, fig2K, [16]) and a first sidewall of the floating gate electrode (left side of 106d, fig2K, [16]); and a second sidewall  (side wall of 106b adjacent to 113, fig2K, [16]) opposite the first sidewall of the control gate, and located on the control gate dielectric layer (106c, fig2K, [16]).
Re claim 26, Leobandung teaches the memory cell of claim 25, further comprising: a first sidewall spacer (107 adjacent to 112 on side surface of 106a-e, fig2K)  on the first sidewall of the control gate (side wall of 106b adjacent to 112, fig2K, [16]), the first sidewall of the control gate dielectric layer (left side of 106c, fig2K, [16]) and the first sidewall of the floating gate electrode (left side of 106d, fig2K, [16]); and a second sidewall spacer (107 adjacent to 113 on side surface of 106a-b, fig2K) on the second sidewall of the control gate (side wall of 106b adjacent to 113, fig2K, [16]), and located on the control gate dielectric layer (106c, fig2K, [16]).
Re claim 27, Leobandung teaches the memory cell of claim 26, wherein the first contact (113, fig2K, [23])  contacts the control gate dielectric layer (106c, fig2K, [16]) adjacent to the second sidewall spacer (107 adjacent to 113 on side surface of 106a-b, fig2K).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Leobandung et al. US 2019/0097060 in view of Su et al. US 2020/0013888.
Re claim 3, Leobandung is silent regarding the flash memory cell of claim 2, further comprising a fifth electrical contact electrically connected to the control gate dielectric layer.
Su teaches multiple contacts (123, fig1 and 12, [24]) contacting a dielectric layer (110, fig1, [24]) directly on top of a gate (108, fig1, [23]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Leobandung and Su to replace 113 with multiple contacts on top of Leobandung 106c to reduce peak electric field generated and enhance the performance of the device (Su, [11]).
Re claim 6, Leobandung in view of Su teaches the flash memory cell of claim 3, wherein the memory device is configured such that the memory device is programmed and erased by applying a voltage to the fourth electrical contact and read by applying a voltage to the fifth electrical contact (113 replaced with multiple contacts as in Su, fig2K).
Re claim 22, Leobandung is silent regarding the memory cell of claim 21, further comprising: a second contact contacting the control gate dielectric layer.
Su teaches multiple contacts (123, fig1 and 12, [24]) contacting a dielectric layer (110, fig1, [24]) directly on top of a gate (108, fig1, [23]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Leobandung and Su to replace 113 with multiple contacts on top of Leobandung 106c to reduce peak electric field generated and enhance the performance of the device (Su, [11]).
Re claim 23, Leobandung modified above teaches the memory cell of claim 22, wherein the first contact is for programming and erasing the memory cell, and the second contact is for reading the memory cell (Su, fig12; Leobandung, fig2K, all electrode connected with the dielectric layer used to perform Erase/Injection; a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim).
Re claim 24, Leobandung modified above teaches the memory cell of claim 22, further comprising: a third contact (112, fig2K, [23]) electrically connected to the control gate (106b, fig2K, [16]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Leobandung et al. US 2019/0097060 in view of Petti US 2008/0182367.
Re claim 5, Leobandung is silent regarding the flash memory cell of claim 4, wherein the active extension regions have a dopant concentration of 2 x 1020 to 2 x 1021 .
Petti teaches S/D region with a dopant concentration of about 1021 cm-3 ([47]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Leobandung and Petti to add LDD between S/D region and adjust the dopant concentration to reduce hot electron affect (Petti, [39]).

Claim 8-9 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Leobandung et al. US 2019/0097060 in view of Ogura et al. US 2009/0215243.
Re claim 8, Leobandung is silent regarding the flash memory cell of claim 1, wherein the control gate dielectric layer comprises a first oxide layer, a second oxide layer and a nitride layer located between the first oxide layer and the second oxide layer.
Ogura teaches using ONO film (42, fig24, [98]) to capacitive couple floating gate (68, fig24, [60]) and control gate (70, fig24, [60]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Leobandung and Ogura to form an ONO layer couple FG and CG and improve data retention (Ogura, [162]). 
Re claim 9, Leobandung modified above teaches the flash memory cell of claim 8, wherein a thickness of the second oxide layer (Ogura, 3-8nm, [98]) is 5- 10% greater than a thickness of the first oxide layer (Ogura, 3-5nm, [98]).
Re claim 28, Leobandung teaches the memory cell of claim 21, wherein the first contact (113, fig2K, [24]) contacts a top surface of the control gate dielectric layer (106c, fig2K, [16]).
Leobandung is silent regarding wherein the control gate dielectric layer comprises: a first oxide layer having a first thickness on the floating gate electrode; a nitride layer on the first oxide layer; and a second oxide layer having a second thickness greater than the first thickness on the nitride layer.
Ogura teaches using ONO film (42, fig24, [98]) to capacitive couple floating gate (68, fig24, [60]) and control gate (70, fig24, [60]) with a first oxide layer having a first thickness (3-5nm, [98]) on the floating gate electrode; a nitride layer on the first oxide layer ([98]); and a second oxide layer (Ogura, 3-8nm, [98]) having a second thickness greater than the first thickness on the nitride layer.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Leobandung and Ogura to form an ONO layer couple FG and CG and improve data retention (Ogura, [162]).



Claim 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Leobandung et al. US 2019/0006377 in view of Park et al. US 2008/0111181 and Yu et al. US 20210020774.

    PNG
    media_image2.png
    1339
    1424
    media_image2.png
    Greyscale

Re claim 10, Leobandung teaches a flash memory cells (200, fig8A, [33]) comprising: 
each of the flash memory cells comprising: 
a tunnel dielectric layer (304, fig7C, [39]) on a semiconductor substrate (202, fig8C, [33]) having a first conductivity type  (p-type, 204, fig8B, [34]); 
a pair of active regions (n-type, 602/604, fig8B, [44]) formed in the semiconductor substrate on opposing sides of the tunnel dielectric layer in a first direction (fig8A along C-C’), and having a second conductivity type (n-type, [44]); 
a floating gate electrode (306, fig4C, [46]) on the tunnel dielectric layer (304, fig7C, [39]); 
a control gate dielectric layer (308, fig4C, [39]) on the floating gate electrode (306, fig4C, [46]); 
a smaller length control gate electrode (310, fig4C, [39]) on the control gate dielectric layer (308, fig4C, [39]), wherein a length of the smaller length control gate electrode (310, fig4C, [39]) in the first direction (fig8A along C-C’) is less than a length of the floating gate electrode (306, fig4C, [46]) in the first direction (fig8A along C-C’); and 
an electrical contact (702, fig8A, [47]) contacting the control gate dielectric layer (308, fig4C, [39]).
Leobandung does not explicitly show a two-dimensional array of flash memory cells and an electrical contact including an outermost sidewall located opposite the control gate electrode and over the floating gate electrode.
Park teaches a flash memory array with two gate terminals (fig3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Leobandung and Park to use the layout of Park 3 and arrange Leobndung C-C’ along WL of Park and B-B’ along BL to achieve increased integration density of the EPROM (Park, 12])
YU teaches a separated electrode (160, fig1A, [60]) connected with the floating gate (120, fig1A, [60]) and electrical contacts (141-144 and 150, fig1A, [60, 64]) on an in including layer (130, fig1A, [60]) above the floating gate.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Leobandung modified above and Yu to replace 810 and 702 with V1-V6 of Yu to increase the amount of data stored (YU, [34]).
Re claim 11, Leobandung modified above teaches the array of flash memory cells of Claim 10, wherein the flash memory cells have a first pitch (length of 304 and 308 along C-C’, fig8A; pitch: the distance between any of various things) in the first direction (C-C’, fig8A) and a second pitch (length of 304 and 308 along B-B’, fig8A) less than the first pitch in a second direction (B-B’, fig8A) perpendicular to the first direction (see figure above).
Re claim 12, Leobandung modified above teaches the array of flash memory cells of claim 11, further comprising: shallow trench isolation regions (206, fig8C, [35]) located between the flash memory cells in the first direction (C-C’, fig8A).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOMING LIU whose telephone number is (571)270-0384. The examiner can normally be reached Monday-Friday, 9am-8pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOMING LIU/Examiner, Art Unit 2812